Citation Nr: 0333413	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for disc disorder, L4-5, 
L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1988 until May 1998.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has thoroughly reviewed the claims file and 
concludes that further development is required in order to 
comply with the VCAA and Quartuccio in the present case.  
Specifically, the veteran has not been sent a notice letter 
apprising him of the types of evidence required to 
substantiate his claim of entitlement to an increased rating 
and discussing VA's development assistance.  Such a letter 
must be sent in order to satisfy the VCAA and Quartuccio.  
Additionally, such letter should clearly indicate that the 
veteran has a full year in which to submit any additional 
evidence.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

The Board further notes that, during the pendency on this 
appeal, there have been two changes in the law governing the 
rating of spinal claims.  The first revision, involving 
intervertebral disc syndrome, was effective September 23, 
2002.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002).  The 
latter amendments, pertaining to spinal disabilities 
generally, was effective September 26, 2003.  See 68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003).  The veteran has not been 
informed as to either change.  Such notice is necessary under 
the VCAA.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  Any additional development indicated 
should be accomplished.  Then the RO 
should readjudicate the issue on appeal, 
considering all relevant revisions to the 
rating criteria that occurred during the 
pendency of the appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Such 
supplemental statement of the case should 
specifically include the new versions of 
the spine regulations, effective 
September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003).  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



